         Case 1:19-cv-01488-MKV Document 51 Filed 04/16/21 Page 1 of 2

                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 
 DAMOND BAILEY,

                           Plaintiff,

                         -against-
                                                                  1:19-cv-01488-MKV
 THE CITY OF NEW YORK, NEW YORK CITY
 POLICE DEPARTMENT, NEW YORK CITY POLICE                                 ORDER
 OFFICERS JOHN DOES NUMBERS 1-6, and NEW
 YORK CITY POLICE OFFICERS JANE DOES 1-6,
 individually and in their official capacities,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court received the attached document in the mail ex parte without a cover letter or

explanation. The Court is posting it on the public docket.



SO ORDERED.
                                                    _________________________________
                                                    _ ______
                                                    __    ____________
                                                                     __________
                                                                             ____
                                                                                ________
                                                                                      _______
Date: April 16, 2021                                MARY YKKAY
                                                             AY VYSKOCIL
                                                                 VYS
                                                                   YSK
                                                                   YS  KOCIIL
      New York, NY                                  United States
                                                           States District
                                                                     strict Judge
                                                                  Diist
Case 1:19-cv-01488-MKV Document 51 Filed 04/16/21 Page 2 of 2
